Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 18, 2019

                                     No. 04-19-00194-CV

            Champe CARTER, Erin Baily Carter, Paige Parker and Melanie Parker,
                                     Appellants

                                               v.

                                    Gregory Robert BALL,
                                          Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 15522
                       Honorable N. Keith Williams, Judge Presiding


                                        ORDER
       On May 14, 2019, we ordered appellants to offer a reasonable explanation for filing a late
notice of appeal. Appellants timely responded to our order, stating that the error was due to a
mistake. In an order dated May 31, 2019, we accepted appellants’ explanation as reasonable,
granted appellants’ motion for extension of time to file the notice of appeal, and retained this
appeal on the court’s docket.

       Appellee has filed a motion for extension of time in which to file appellee’s brief,
requesting until July 26, 2019 to file appellee’s brief. Appellee’s motion is GRANTED.
Appellee’s brief is due on or before July 26, 2019.


                                                    _________________________________
                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court